DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
	Claims 1-12 and 14-16 have been allowed.
	Claim 13 have been examined.
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 8-10) of 05/14/2021, amended claims filled on 05/14/2021 and closet prior art of record Amir (US20120161984A1).
Amir discloses receiving an indication of a geographic location, and determining an effective time to provide parking guidance. A predicted amount of time required to locate available street parking near the indicated geographic location is determined at the effective time by determining a probability that available street parking exists in parking segments at the effective time, and using the determined 
In regards to claim 1, Amir either individually or in combination with other prior art fails to teach or render obvious ascertaining, using a processor, at least one solution option; ascertaining, using the processor, an optimization solution from said at least one solution option; ascertaining, using the processor, an outlay including destination costs and/or walking costs to reach the destination from the at least one parking space taking into consideration at least the time to reach the destination from the at last one parking space; outputting, using a device communicably coupled to the vehicle, the optimization solution visually or audibly, wherein a first optimization parameter used is a probability of availability of at least one parking space determined by retrieving current or historical availability data via a connection to a server, a second optimization parameter used is a relative position of the at least one parking space in relation to a destination determined from a digital map, navigation system, or interface that is communicably coupled to a navigation system, expressed as the time to reach the destination from the at least one parking space, and a third optimization parameter used is a journey time from a starting location to the at least one parking space, the at least one solution option is a first solution option, and ascertaining a second solution option that is located further from the destination thanPage 2 of 10Application No. 15/996,565 Attorney Docket No. 080437.PA875US the first solution option and requires a shorter time to reach the destination than the first solution option.
In regards to claim 12, Amir either individually or in combination with other prior art fails to teach or render obvious ascertain, using the one or more computers, at least one solution option; ascertain, using the one or more computers, an optimization solution from said at least one solution option; ascertain, using the one or more computers, an outlay including destination costs and/or walking costs to reach the destination from the at least one parking space taking into consideration at least the time to reach the destination from the at last one parking space; and output, using a device communicably coupled to the vehicle, the optimization solution visually or audibly, wherein a first optimization 
In regards to claim 14, Amir either individually or in combination with other prior art fails to teach or render obvious ascertaining, using the one or more computers, at least one solution option; ascertaining, using the one or more computers, an optimization solution from said at least one solution option; ascertaining, using the one or more computers, an outlay including destination costs and/or walking costs to reach the destination from the at least one parking space taking into consideration at least the time to reach the destination from the at last one parking space; and outputting, using a device communicably coupled to the vehicle, the optimization solution visually or audibly, wherein a first optimization parameter used is a probability of availability of at least one parking space determined by retrieving current or historical availability data via a connection to a server, a second optimization parameter used is a relative position of the at least one parking space in relation to a destination determined from a digital map, navigation Page 6 of 10Application No. 15/996,565 Attorney Docket No. 080437.PA875US system, or interface that is communicably coupled to a navigation system, expressed as the time to reach the destination from the at least one parking space, and a third optimization parameter used is a journey time from a starting location to the at least one parking space, and ascertaining an expectation value of a user that is a product of the probability of availability and the sum of: the time to reach the destination from the at least one parking space, and the journey time from the starting location to the at least one parking space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.